1    IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
2    16311 Ventura Blvd., Suite 900
3    Encino, CA 91436
     Tel: 818 325-2888
4    Fax: 818 325-2890
5    Email: ireneruzin@gmail.com
6    Attorney for Plaintiff, ROBIN LYNNE WRIGHT
7
                              UNITED STATES DISTRICT COURT
8
                             CENTRAL DISTRICT OF CALIFORNIA
9
                                   WESTERN DIVISION
10
11
     ROBIN LYNNE WRIGHT,                      )   Case No.: CV 18-04797 KK
12                                            )
13              Plaintiff,                    )   [PROPOSED] ORDER
           v.                                 )   AWARDING EAJA FEES
14                                            )
15   NANCY A. BERRYHILL, Acting               )
     Commissioner of Social Security,         )   KENLY KIYA KATO
16
                                              )   UNITED STATES MAGISTRATE
17              Defendant.                    )   JUDGE
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20   IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
21   (“EAJA”) are awarded in the amount of FIVE THOUSAND THREE HUNDRED
22   DOLLARS ($5,300.00) (the “AGREED AMOUNT”) as authorized by 28 U.S.C. §
23
     2412(d), and subject to the terms and conditions of the Stipulation.
24
25
     DATED: May 10, 2019
26
                                            __________________________________
27                                          HON. KENLY KIYA KATO
28                                          UNITED STATES MAGISTRATE JUDGE
